EMPLOYMENT AGREEMENT

        This Agreement is made effective on the 20th day of September, 2004,
between Coeur d’Alene Mines Corporation (“Company”) and Jennifer Kean,
(“Employee”).

WITNESSETH:

        In consideration of the mutual promises and covenants herein contained
to be kept and performed by the parties hereto, the parties agree as follows:

1.      Employment. The Company agrees to, and hereby does, employ Employee as
Treasurer, and Employee accepts such employment, on the terms and conditions of
this Agreement.

2.      Term Of Employment. The initial term of employment shall be from
September 20, 2004 through the 19th day of September, 2006, unless sooner
terminated as herein provided. It is further agreed that this Agreement
automatically renews from day-to-day so that Company and Employee are at all
times bound to this Agreement for a period of two years, unless either party
gives the other party written notice of intention to terminate this Agreement at
the end of two years from the date of receipt of such notice. It is understood,
however, that termination can occur in accordance with the provisions of
paragraph 7 below, notwithstanding anything to the contrary in this paragraph 2.

3.      Compensation. The Company shall pay to Employee during the duration of
the term of this Agreement as follows:

        (a)        A base salary of $130,000 annually, payable in equal monthly
installments, which may be reviewed annually during any Agreement year, but
which may not be decreased, and any higher salary to become the base salary for
the purposes of this provision, it being understood, however, that failure to
increase the salary shall not be grounds for termination of this Agreement;

        (b)        Such other compensation and benefits that may be made
available by the Company in the discretion of the Board of Directors, consisting
of bonuses, short-term and long-term incentive plans, pension plan, retirement
plan, profit sharing plan, stock purchase plan and any other kind or type of
incentive programs approved by the Board. It is understood that Employee shall
be a participant in all compensation and benefit programs, including welfare
benefit plans, which exist for the executive staff of the Company;







1

--------------------------------------------------------------------------------


        (c)        Employee shall be entitled to earn a bonus payable in cash
equal to no less than 25% of her annual salary, which is the potential sum of
$32,500 and a maximum of $65,000 (AIP). In addition, Employee shall be entitled
to earn a bonus under the long term plan with a target level of 30% or a
potential $39,000(LTIP). Such bonuses are at the discretion of the board of
directors, and it is understood that the AIP potential award will be prorated in
accordance with Employee’s months of service and grade in 2004 with her
eligibility for the LTIP in March 2005 without reduction for years of service
prior to March 2005; and

        (d)        Employee will be eligible for a cash vehicle allowance to be
paid by the Company monthly commencing with the month of October 2004.

4.      Duties. Employee, during the term of this Agreement, shall perform the
duties usually and customarily associated with the office specified in paragraph
(1) above and as assigned to her from time-to-time by the Chief Financial
Officer of Company. As a part of Employee’s duties it is agreed that she will
familiarize herself with and comply with her duties under the Sarbanes-Oxley
laws and under the Company’s corporate governance policies, and he will promptly
execute the necessary public filings and certify the contents of such documents
on the date of their filing.

        Employee shall devote her best efforts and substantially all of her time
during business hours to advance the interests of the Company. She shall not
engage in business activity in competition with the Company.

5.      Vacation. Employee shall be entitled to three weeks vacation during each
contract year of this Agreement commencing with the end of the first contract
year, during which the compensation provided in this Agreement shall be paid in
full.

6.      Disability. In the event Employee becomes disabled (inability or
incapacity due to physical or mental illness or injury to perform his duties)
during the term of this Agreement, which renders her unable to perform her
duties, she shall be entitled to participate in the Company’s disability payment
plan in effect at the time of the disability.







2

--------------------------------------------------------------------------------


7.      Termination Of Employment. This Agreement shall be terminated as
follows:

        (a)        In accordance with paragraph 2 above.

        (b)        Upon the death of Employee.

        (c)        By mutual agreement of the parties.

        (d)        Upon disability of Employee, when such disability renders
Employee unable to perform his duties for more than 90 continuous days.

        (e)        By the Company without giving any reason for termination, but
with the understanding that the compensation provided herein, except provision
of 401K, Defined Contribution Plan, life insurance, accidental death and
dismemberment, vehicle allowance and disability insurance, but including the
target annual incentive bonus and the long term incentive bonus (it being
understood, however, as to the incentive plans the Plan documents control the
Employee’s rights), shall be paid or provided in full to Employee in accordance
with this Agreement, for the period of the remaining duration of this Agreement.
(To illustrate, for the purpose of clarity, the meaning of the phrase “remaining
duration”, the parties understand that it is possible that a party may give
notice of termination in accordance with paragraph 2 above, thereby establishing
a termination date, and later, termination might occur in accordance with this
paragraph 7(e), in which event payment of compensation may be for a period of
less than two years.) It is agreed that Company may set-off against the
compensation due to Employee under this subparagraph any items of like
compensation which Employee receives from other employment after the date of
termination.

        (f)        By the Company for cause, which means that Employee has
failed to perform her duties after having received from the Company a written
notice that his duties are not being performed, which written notice shall
specify how performance is deficient, and Employee then fails to resume
performance promptly after receipt of notice and failure of performance is not
rectified. For cause also means conviction of a felony or engagement in illegal
conduct which is injurious to the Company, in either such case Company need not
allow Employee to rectify nonperformance. “Deficient” performance means
misfeasance or nonfeasance of duty which was intended to, or does, injure the
Company’s reputation or its business or relationships; willful and continued
failure of Employee to substantially perform his duties under this Agreement
(except by reason of physical or mental disability, which is dealt with in
paragraph 7(d) above); dishonesty in the performance of Employee’s duties and
material breach by Employee of the covenants contained in paragraph 4 above.







3

--------------------------------------------------------------------------------


        (g)        Upon change in control of Company, as “change in control” is
defined in the so-called change in control agreement between Company and
Employee, a copy of which is attached hereto as Attachment A, and which will be
executed by the parties hereto when this Agreement is executed by them. In the
event of termination for this reason, Employee’s and Company’s rights with
respect to compensation and all other matters related to employment shall be as
specified in the change in control agreement, and not this Agreement.

        (h)        By Employee for Good Reason. For the purposes of this
Agreement “Good Reason” is defined to mean (i) a material reduction in
Employee’s responsibilities, authorities or duties; or (ii) failure of the
Company to pay to Employee any amount otherwise vested and due under this
Agreement or under any plan or policy of the Company, which failure is not cured
within five days from receipt by the Company of written notice from Employee
which specifies the details of the failure.

        In the event of termination of this Agreement for any of the reasons
specified above other than item (e) (termination by the Company without giving
any reason), Employee shall be entitled to be paid his base salary prorated for
the calendar year to the date of termination. All other benefits, if any,
following such termination shall be paid in accordance with the plans, policies
and practices of the Company which are in effect on the date of termination. As
to termination in accordance with item (e) above, Employee shall be paid in
accordance with that subparagraph.

8.      Confidentiality. Employee agrees to keep all information acquired in
connection with his employment confidential, in accordance with the
confidentiality agreement which is attached to this Agreement, marked Attachment
B, to be executed by Employee when this Agreement is executed by him.

9.      Specific Performance. Employee understands that the obligations
undertaken by him as set forth in this Agreement are unique, and that Company
will likely have no adequate remedy at law in the event such obligations are
breached. Employee therefore confirms that Company has the right to seek
specific performance if Company feels such remedy is essential to protect the
rights of Company. Accordingly, in addition to any other remedies which Company
might have in law or equity, it shall have the right to have all obligations
specifically performed, and to obtain injunctive relief, preliminary or
otherwise, to secure performance. Employee agrees that the arbitration provision
below will not be used to assert dismissal of an action in court for injunctive
relief, and agrees that the availability of arbitration is not intended by the
parties to prevent Company from seeking specific performance and injunctive
relief.







4

--------------------------------------------------------------------------------


10.     Arbitration. The Company and Employee will attempt to resolve any
disputes under this Agreement by negotiation. If any matter is not thereby
resolved, within 30 days after written notice by either party to the other, any
dispute or disagreement arising out of or relating to this Agreement, or the
breach of it, will be subject to exclusive, final and binding arbitration to be
conducted in Coeur d’Alene, Idaho in accordance with the Labor Arbitration Rules
of Procedure of the American Arbitration Association and the laws of the State
of Idaho governing arbitration of disputes.

11.     Other Items. This Agreement shall not be amended or modified in any way
unless the amendment or modification is in writing, signed by the parties. There
shall be no oral modification of this Agreement. No provision of this Agreement
shall be waived by conduct of the parties or in any other way. This Agreement
and its validity, interpretation, construction and performance shall be governed
by the laws of the State of Idaho. Employee acknowledges that he received upon
execution of this Agreement a copy of the Company’s Insider Trading Policy,
Attachment C.

        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
day and year first written above.


Coeur d'Alene Mines Corporation


By:      

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

Employee







5

--------------------------------------------------------------------------------


Attachment A


EXECUTIVE SEVERANCE AGREEMENT


        THIS AGREEMENT, dated as of September 20, 2004, is made and entered into
between Coeur d’Alene Mines Corporation (the “Company”) and Jennifer Kean (the
“Executive”) and is made in light of the following circumstances:

        A.        The Company recognizes the valuable services that the
Executive will render and desires to be assured that the Executive will continue
his active participation in the management and business of the Company; and

        B.        The Company considers the establishment and maintenance of a
sound and vital management to be essential to protecting and enhancing the best
interests of the Company and its shareholders, and the Company recognizes the
existence and continued likely existence of possible change in control of the
Company, as defined below, causing uncertainty among management and resulting in
the possible departure or distraction of members of management to the detriment
of the Company and its shareholders; and

        C.        The Executive is willing to serve the Company, but desires
assurance that in the event of any such change in control of the Company, he
will be protected against the financial impact of an unexpected termination.

        NOW, THEREFORE, the Company agrees that the severance benefits described
below will be provided, subject to the terms and conditions set forth below, to
the Executive in the event the employment of the Executive with the Company or
its subsidiaries is terminated subsequent to a change in control of the Company,
as defined below, under the circumstances described below:

1.     Company’s Right to Terminate. During the Term of Agreement, as defined
below, the Executive agrees, so long as he continues to be employed as an
officer of the Company or any of its subsidiaries, to continue to perform his
regular duties as such officer of the Company in accordance with the Employment
Agreement dated as of September 20, 2004. Notwithstanding the foregoing, the
Company may terminate the employment of the Executive at any time, subject to
providing the benefits hereinafter specified in accordance with the terms hereto
and subject to all terms and conditions of the Employment Agreement of September
20, 2004.

2.     Effective Date. The “Effective Date” shall be the date of this Agreement
as above set forth.

3.     Term of Agreement. This Agreement shall have a termination date which is
identical to the Employment Agreement between the parties of September 20, 2004
and shall continue from day-to-day until terminated in accordance with the
termination provisions of the Employment Agreement of September 20, 2004, unless
a change in control of the Company, as defined below, shall have occurred prior
to that date, in which event it shall continue in effect during the two (2) year
period immediately following such change in control as provided herein.







--------------------------------------------------------------------------------


4.     Change of Control. No benefits shall be payable hereunder unless there
shall have occurred a change in control of the Company, as defined below, and
the employment of the Executive by the company shall have been thereafter
terminated in the manner described in section 5 hereof. For purpose of this
Agreement, a change in control of the Company (“Change in Control”) shall mean
and be determined to have occurred if (a) any organization, group or person
(“Person”) (as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended)(the “Exchange Act”) is or becomes the
beneficial owner (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 35% or more of the
combined voting power of the then outstanding securities of the Company; or (b)
during any two-year period, a majority of the members of the Board serving at
the Effective Date of this Agreement is replaced by directors who are not
nominated and approved by the Board; or (c) a majority of the members of the
Board is represented by, appointed by or affiliated with any Person whom the
Board has determined is seeking to effect a Change in Control of the Company; or
(d) the Company shall be combined with or acquired by another company and the
Board shall have determined, either before such event or thereafter, by
resolution, that a Change in Control will or has occurred.

5.      Termination Following Change in Control. If a Change in Control shall
have occurred, the Executive shall be entitled to the benefits provided in
Section 6 hereof upon the subsequent involuntary termination, whether actual or
constructive, as defined below, of the employment of the Executive within the
two (2) year period immediately following such Change in Control, for any reason
other than termination for cause, disability, death, normal retirement or early
retirement. For the purposes of this section:

  (a)         “Constructive Involuntary Termination” shall mean voluntary
termination of employment by the Executive as a result of a significant change
in the duties, responsibilities, reporting relationship, job description,
compensation, perquisites, office or location of employment of Executive without
the written consent of the Executive.


  (b)         “Cause” shall mean termination of employment on account of (i)
fraud, misrepresentation, theft or embezzlement, (ii) intentional violation of
laws involving moral turpitude or which is materially injurious to the Company,
(iii) willful and continued failure by the Executive substantially to perform
his or her duties with the Company or its subsidiaries (other than failure
resulting from the Executive’s incapacity due to physical or mental illness),
after a demand for substantial performance is delivered to the Executive by the
President or the Chairman of the Board of the Company, which demand specifically
identifies the manner in which the Executive has not substantially performed his
or her duties.







2

--------------------------------------------------------------------------------


  (c)         “Disability” shall mean inability or incapacity, due to physical
or mental illness, of the Executive to perform his or her duties with the
company for a period of three continuous months.


  (d)         Any termination of the employment of the Executive by the Company
shall be communicated by a written notice of termination addressed to the
Executive and any termination of the employment of the Executive by the
Executive, except by death, shall be communicated by a written notice of
termination addressed to the President or Chairman of the Board of the Company.
The notice of termination shall specify the date of termination (“Date of
Termination”) and the characterization of the termination.


6.     Benefits Upon Termination. If the Executive’s employment by the Company
shall be terminated as provided in Section 5 hereof, other than for cause,
disability or death, the Executive shall be entitled to the benefits provided
below:

  (a)      Base Salary and Bonuses. The Company shall continue to compensate the
Executive at his or her full annual base salary at the rate in effect
immediately prior to the termination of the employment of the Executive, and to
pay short-term and long-term bonuses at target levels pursuant to the Company’s
2003 Annual Incentive Plan and 2003 Long-Term Performance Plan, for the period
of two (2) years following actual involuntary termination or Constructive
Involuntary Termination, if such termination occurs during the period in which
this Agreement is in effect (the “Salary Continuance Period”). Benefits paid in
accordance with this Subsection 6(a) shall not be reduced in the event the
Executive is employed elsewhere during this time period, or by reason of death
or disability.


  (b)      Medical and Dental Benefits; Long-term Disability Benefits. The
Company shall maintain in full force and effect from the Date of Termination
through the end of the Salary Continuance Period, all medical and dental
benefits and all long term disability benefits in which the Executive was
entitled to participate immediately prior to the Date of Termination, to the
same extent as if the Executive had continued to be an employee of the Company
during the Salary Continuance Period, provided that such continued participation
is feasible under the general terms and provisions of such plans and programs.
To the extent such continued participation is not feasible, the Company shall
arrange to provide the Executive with substantially the same benefits as those
to which he or she would have been entitled to receive under such plans and
programs. All such medical and dental benefits shall be subject to the group
health plan continuation coverage requirements as provided in Section 162(d) of
the Internal revenue Code of 1986, as amended (The “Code”). All such medical and
dental benefits shall be discontinued upon employment by the Executive with
another company and the commencement of coverage of the Executive pursuant to a
long-term disability plan of such new employer.







3

--------------------------------------------------------------------------------


  (c)      Stock Options. In the event of a Change in Control, all outstanding
stock options, stock appreciation rights, restricted stock, performance plan
awards and performance shares granted by the Company to the Executive under the
Company’s 2003 Long-Term Performance Plan shall become immediately exercisable
in full and otherwise vest 100% in accordance with the subject to the provisions
under Section 13 of such Long-Term Performance Plan.


  (d)      Retirement Benefits.


  (1)      Defined Contribution Plans. The Company shall not use the provisions
of any defined contribution plan to deny a lump sum option to the Executive
unless this occurs under uniform treatment applicable to all plan participants.


  (2)      Defined Benefit Plan. The Executive shall be entitled to continued
credit for years of service under the defined benefit plan of the Company from
the date of Termination through the Salary Continuance Period, and any
compensation paid to the Executive pursuant to subsection 6(a) above shall be
treated as salary compensation for purposes of such plan. to the extent that
such augmentation of the defined benefit plan is not possible under such plan,
the Company shall pay the Executive an amount equal to the present value of such
augmentation, or arrange to provide the Executive with substantially the same
benefit.


  (e)      Certain Executive Reimbursement. The Company shall pay the Executive
an amount necessary to reimburse the Executive for all legal fees and expenses
incurred by the Executive as a result of the Change in Control of the company
and such termination of employment, including any fees and expenses incurred in
contesting or disputing any such termination or in seeking to obtain or enforce
any right or benefit provided by this Agreement; provided, however, that the
Company shall be obliged only to pay amounts necessary to reimburse the
Executive for legal fees and expense incurred by the Executive with respect to
any claim or claims made by him as to which he shall substantially prevail in
litigation relating thereto against the Company.


        The payment provided for in subsection 6(a) hereof shall be subject to
applicable payroll or other tax required to be withheld by the Company. Payments
to the Executive hereunder shall be considered severance pay in consideration of
past service and his or her continued service after the date of this Agreement.
The payment provided for in subsection 6(d)(1) hereof shall be made to the
Executive within five (5) business days after the Date of Termination. The
Executive shall not be required to mitigate the amount of any payment provided
for in this Section 6 by seeking other employment or otherwise, and expect as
provided in subsection 6(b) above, the amount of any payment provided for in
this Section 6 shall not be reduced by any compensation earned by the Executive
as a result of employment by another employer after the Date of Termination, or
otherwise.







4

--------------------------------------------------------------------------------


7.     Limitation on Payments. If the severance payments provided for under this
Agreement, either alone or together with other payments which the Executive
would have the right to receive from the Company, would constitute a “parachute
payment,” as defined in Section 280G(a) of the Code as in effect at the time of
payment, such payment shall be reduced to the largest amount as will result in
no portion being subject to the excise tax imposed by Section 4999 of the Code
or the disallowance of a deduction by Company pursuant to Section 280G of the
Code. The determination of the amount of any reduction under this section, and
the plan and payment to which such reductions shall apply, shall be made in good
faith by the Executive and such determination shall be binding on the Company.

8.     Successor; Binding Agreement

  (a)      The Company will require any successor (whether direct or indirect)
by purchase, merger, consolidation or otherwise, to all or substantially all of
the business or assets of the Company by agreement in form and substance
satisfactory to the Executive, to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place.


  (b)      This Agreement shall inure to the benefit of and be enforceable by
the personal or legal representatives, executors, administrators, successors,
heirs, distributees, devisees and legatees of the Executive. If the Executive
should die while any amount would be payable to the Executive hereunder if the
Executive had continued to live, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of this Agreement to the
devisee, legatee or other designee or, if there be no such designee, to the
estate of the Executive.


9.     Notices. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, addressed:

if to the Company: Chairman and Chief Executive Officer
Coeur d' Alene Mines Corporation
505 Front Avenue
Coeur d' Alene, ID 83814     if to the Executive: Jennifer Kean
[insert address]







5

--------------------------------------------------------------------------------


or to such other address as either party may have furnished to the other in
writing in accordance herewith except the notice of change of address shall be
effective only upon receipt.

10.    Miscellaneous. No provisions of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by the Executive and on behalf of the Company by the President, the
chairman of the Board or such other officer as may be specifically designated by
the Board. No waiver by either party there of, or compliance with, any condition
or provision of this Agreement to be performed by such other party shall be
deemed a waiver of similar or dissimilar provisions or conditions at the time or
at any prior to subsequent time. No agreements or representations, oral or
otherwise, express or implied, with respect to the subject matter hereof have
been made by either party which are not expressly set forth in this Agreement.
This Agreement shall not supersede or in any way limit the rights, duties or
obligations the Executive may have under any other written agreement with the
Company. The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of the State of Idaho.

11.    Severability. The invalidity or unenforceability of any provisions of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

12.    Arbitration. Any dispute or controversy arising under or in connection
with this Agreement shall be settled exclusively by arbitration in Coeur d’
Alene, Idaho in accordance with the rules of the American Arbitration
Association then in effect. Judgment may be entered on the arbitrator’s award in
any court having jurisdiction.

        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
day and year first-above written.


THE COMPANY


COEUR D' ALENE MINES CORPORATION


  

--------------------------------------------------------------------------------

Dennis E. Wheeler
Chairman, CEO & President



THE EXECUTIVE   

--------------------------------------------------------------------------------

Jennifer Kean







6